DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Examiner’s note: Claim 1 appears to not have amended reservoir (1),(2) in the first paragraph to remove the number (2) but has removed (1). Claims 1 and 7 also recite that the reaction loop makes it possible to totally/partially convert DIC into CO2 gas. This is being interpreted to mean that the reaction loop is configured to be able to convert DIC into CO2 gas through an acid-base reaction. 
Claim 1 recites the limitation "the reaction chamber" in the third paragraph (third bullet point).  There is insufficient antecedent basis for this limitation in the claim. This appears to be a typo of mixing chamber as that was mentioned in the paragraph above.
Claim 1 recites “the CO2 produced in the reaction loop” in the fifth paragraph. This should be changed to “the CO2 gas produced in the reaction loop” according to the third paragraph.
Claim 1 recites the limitation "the flow of vector gas" in paragraph five.  There is insufficient antecedent basis for this limitation in the claim. This should be changed to “a flow of CO2- free vector gas” as mentioned in paragraph 4.
Claim 1 recites the limitation "the degassed residual fluids" in paragraph six.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flows" in paragraph eight.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the flows is referring to.
Claim 2 recites the limitation "the reaction chamber" in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is assumed this is a typo of separation chamber as claim 3 mentions separation chamber instead of reaction chamber. 
Claim 2 recites the limitation "the degassing" in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change this to “optimizing degassing.”
Claim 4 recites the reservoir containing a liquid sample and an acidifying reagent, however claim 1 teaches there is an assembly of tubes. It is unclear if these are referring to separate reservoirs or the same reservoir having both. If these are separate it is suggest to change this to the reservoirs comprising a first and second reservoir, each with their respective fluids to make it more clear which reservoir is being referred to.
Claim 6 recites the limitation "the vector gas" in page 3.  There is insufficient antecedent basis for this limitation in the claim. This should be changed to “the CO2- free vector gas” as mentioned in claim 1.
Claim 7 recites the limitation “mixing the two fluids” in step b. There is insufficient antecedent basis for this limitation in the claim. It is suggested to change this to “the liquid sample and the acidifying reagent” in order to specify what fluids are being mixed.
Claim 7 recites the limitation “the mixture of gas and liquid” in step d. There is insufficient antecedent basis for this limitation in the claim. It is suggested to change this to “a mixture of gas and liquid.”
Claim 7 recites the limitation “the residual fluid” in step g. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “flow of vector gas containing CO2 degassed from the sample.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the liquid sample or of the vector gas with the CO2 from step e.
Claim 7 recites the limitation “conveying the flow of vector gas containing the CO2 gas derived from the DIC” in step h. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the “flow of vector gas containing CO2 degassed from the sample” or if this is another flow of the gas after passing through steps f and g.
Claim 8 recites the limitation “flows F1 of sample.” It is suggested to change this to liquid sample as in claim 7 in order to be clear there is not another sample.
Claim 9 recites the limitation “function of the sample to be analyzed.” It is suggested to change this to liquid sample as in claim 7 in order to be clear there is not another sample.
Claim 11 recites the limitation “the flow” and “the amount of CO2 gas.” There is insufficient antecedent basis for this limitation in the claim. It is suggested to refer back to the step in claim 7 (assuming this is flow of vector gas) or to state flow of vector gas devoid of CO2 in order to make it clear what flow is referring to. The amount of CO2 is suggested to be changed to “an amount of CO2.”
Claims 14 and 15 both refer to “the reservoir,” however claim 1 has multiple reservoirs therefore it is unclear which reservoir it is referring to and if it is separate reservoirs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        11/23/2022